Case 1:21-mj-00070-ZMF Document 4 Filed 01/22/21 Page 1 of 1

st Meda 29S

UNITED STATES DISTRICT COURT

i FILED

istrict of Columbi
District of Columbia JAN 2.2 2021
United States of America Clerk, U.S. District and
v. ) Bankruptcy Courts
Jacob Hiles ) Case: 1:21-mj-00070
) Assigned to: Judge Zia M. Faruqui
) Assign Date: 1/15/2021
' Description: COMPLAINT W/ARREST WARRANT
Defendant
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jacob Gavin Hlles .
who is accused of an offense or violation based on the following document filed with the court:

©} Indictment © Superseding Indictment O information © Superseding Information & Complaint
© Probation Violation Petition O Supervised Release Violation Petition (Violation Notice O Order of the Court

This offense is briefly described as follows:
18 U.S.C, 1752 (a)(1) - Knowingly Entering or Remaining in any Restricted Bullding or Grounds Without Lawful Authority

18 U.S.C. 1752(a}{2) - Knowingly, With Intent to Impede Government Business or Official Functlons, Engaging In
Disorderly Conduct on Capitol Grounds

40 U.S.C. 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in the Capital Buildings

(<., Zia M. Faruqul
2021.01.15 16:09:45 -05'00'

Issuing officer's signature

Date: 01/15/2021

City and state: | Washington, DC Zia M. Faruqui, U.S, Magistrate Judge

Printed name and title

 

Return

 

 

This w was sages On (date) be oe / , and the person was arrested on (date) & /9- a./

At (city and state) esoncol ec

Date;
Arresting officer's signature

Sreclel Agent Oot Awe. Kathe s

Printed name and ttle

 

 
